DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0009] (pg 2, lns 1-2 of substitute specification received 5/22/20) should be changed to “The object is achieved by an electric motor having a frequency converter as claimed .  
Appropriate correction is required.

Claim Objections
Claims 13-14, 21 and 24 are objected to because of the following informalities:  
Claim 13 (last paragraph) should be changed to “in a mounted state on the electric motor, the plate of each closed-off modules has a planar radially inward-facing mounting surface in direct contact with a radially outward-facing mounting surface of the electric motor housing” to provide continuity with the sixth paragraph that recites “a housing of each of the plurality of modules is closed-off”. Examiner will interpret the limitation as such.
Claim 14 should be canceled since it recites the sixth paragraph of claim 13.
Claim 21 should be changed to “the plurality of module receiving regions on the housing includes three module-receiving regions” to provide continuity with “electric motor housing” recited in claim 13.
Claim 24 (8th paragraph) should be changed to “the plurality of module receiving regions on the housing includes three module-receiving regions” to provide continuity with “electric motor housing” recited in claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 13 “a housing of each of the plurality of modules is closed-off in the mounted state and in an unmounted state by a plate having a thickness no greater than one-quarter of a radial height of the housing” is new matter.
The specification makes no mention of a plate having a thickness no greater than one-quarter of a radial height of the housing. In the arguments applicant is using the portion of the module housing that appears to mount the module housing to the motor housing (arguments, pg 7, last two paragraphs to pg 8, 1st paragraph-see annotated fig below).

    PNG
    media_image1.png
    272
    705
    media_image1.png
    Greyscale

The specification discloses the housings are closed-off and are thermally connected to the motor housing (pg 3, [0013]). From the figures the radially inner surface of the housings are most likely flat or generally flat in order to have a thermal connection to the motor housing. From the figures it is not clear that the indicated plate above is the same thickness along the bottom of the module housing. 
Additionally it is not apparent that the plate indicated above covers the bottom of the module housing. For example the indicated plate above may be a flange of the upper housing that includes the top portion and four sides (see annotated fig above). Claims 14-16 and 19-24 are rejected since they depend on claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21 “the plurality of module receiving regions on the housing of the electric motor includes three module-receiving regions” is unclear. 
The limitation of “plurality of module receiving regions” in not previously recited in claims 13 or 21.It appears the limitation is stating there are a plurality of module receiving regions on the motor housing and each of the plurality of module receiving regions includes three module-receiving regions or a total of nine module receiving regions. In order to further prosecution examiner will interpret the limitation as the housing of the electric motor includes three module-receiving regions. Claims 22-23 are rejected since they depend on claim 21.
In claim 24 “the plurality of module receiving regions on the housing of the electric motor includes three module-receiving regions” is unclear. 
The limitation of “plurality of module receiving regions” in not previously recited in claims 13 or 21. It appears the limitation is stating there are a plurality of module receiving regions on the motor housing and each of the plurality of module receiving regions includes three module-receiving regions or a total of nine module receiving regions. In order to further prosecution examiner will interpret the limitation as the housing of the electric motor includes three module-receiving regions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben (WO2012007194, “Wibben ‘194”) in view of Kreidler et al. (US20170074286, “Kreidler”) and Wibben et al. (US20130076174, “Wibben ‘174”).
Re claim 13, Wibben ‘194 discloses an electric motor arrangement, comprising: 
an electric motor 18 (figs 2-3 & 7, pg 9, lns 3-8, employing fig 7 for rejection but has similar parts as embodiment of figs 1-5 except for location of 26 & 46); and 
a frequency converter having electronic components (figs 5 & 7, pg 8, lns 52-53 & pg 9, lns 1-21) arranged radially on the electric motor 18 (fig 7), 
wherein in a mounted state on the electric motor 18, the frequency converter is electrically connected (figs 5 & 7), and 
the housing of the frequency converter is closed-off in the mounted state (fig 7, pg 9, lns 38-44).
Wibben ‘194 discloses claim 13 except for:
the frequency converter having electronic components distributed among a plurality of modules arranged radially on the electric motor; 
the plurality of modules are electrically connected;
a housing of each the plurality of modules is closed-off in the mounted state and in the unmounted state by a plate having a thickness no greater than one-quarter of a radial height of the housing;
at least one module of the plurality of modules includes only motor-side power electronics; and at least one other of the of the plurality of modules includes only power-system-side power electronics; and
in a mounted state on the electric motor, the plate of each closed-off module of the plurality of closed-off housings has a planar radially inward-facing mounting surface in direct contact with a radially outward-facing mounting surface of the electric motor housing.
Kreidler discloses the frequency converter having electronic components distributed among a plurality of modules 68, 70, 72 (figs 2-8, para [0291]) arranged radially on the electric motor 14 (figs 2-8, para [0280]); 
the plurality of modules are electrically connected 68, 70, 72 (para [0291]);
a housing 64 of each the plurality of modules 68, 70, 72 is closed-off in the mounted state (figs 1-7); 
at least one module 72 of the plurality of modules 68, 70, 72 includes only motor-side power electronics (para [0292]);  and at least one module 70 of the plurality of modules 68, 70, 72 includes only power-system-side power electronics (para [0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the frequency converter of Wibben ‘194 to have the electronic components distributed among a plurality of modules arranged radially on the electric motor; the plurality of modules are electrically connected; a housing of each of the plurality of modules are closed-off in the mounted state; at least one module of the plurality of modules includes only motor-side power electronics; and at least one module of the plurality of modules includes only power-system-side power electronics, as disclosed by Kreidler, in order to spread out the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Wibben ‘174 discloses a housing (figs 2a-3, [0066], housing of 30 & lid 39) of module 30 is closed-off in the mounted state and in the unmounted state by a plate 59 (figs 2a-b, [0062], [0066] & [0068]) having a thickness no greater than one-quarter of a radial height of the housing (figs 2a-3 & below, at least a portion of 59 has the claimed thickness); and
in a mounted state on the electric motor (figs 2a & 3), the plate 59 of the closed-off module 30 of the closed-off housing (as interpreted by examiner the plate of the closed-off housing of the module) has a planar radially inward-facing mounting surface 44 in direct contact with a radially outward-facing mounting surface 31 of the electric motor housing 20 (figs 2a-b, [0061] & [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of each of the plurality of modules of Wibben ‘194 in view of Kreidler so the housing of each the plurality of modules is closed-off in the mounted state and in the unmounted state by a plate having a thickness no greater than one-quarter of a radial height of the housing; and in a mounted state on the electric motor, the plate of each closed-off module of the plurality of closed-off housings has a planar radially inward-facing mounting surface in direct contact with a radially outward-facing mounting surface of the electric motor housing, as disclosed by Wibben ‘174 for a housing of one module, in order to transfer heat from the module housings to the motor housing ([0061]), seal the housings from moisture and dirt ([0066]) and for easier accessibility in the event of a functional failure ([0067]), as disclosed by Wibben ‘174. 
Re claims 14-15, Wibben ‘194 in view of Kreidler and Wibben ‘174 disclose claim 13 as discussed above. Wibben ‘194 is silent with respect to: 
in an unmounted state the housings of the plurality of modules are closed-off; and
the plurality of modules have plug-type connections.
Wibben ‘174 discloses in an unmounted state the housing of the module 30 is closed-off (figs 2a-b, [0066]); and
the module 30 has a plug-type connection 35 (fig 3, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housings of the plurality of modules of Wibben ‘194 in view of Kreidler and Wibben ‘174 so in an unmounted state the housings of the plurality of modules are closed-off; and the plurality of modules have plug-type connections, as disclosed by Wibben ‘174 for one module, in order to transfer heat from the module housings to the motor housing ([0061]), seal the housings from moisture and dirt ([0066]) and for easier accessibility in the event of a functional failure ([0067]), as disclosed by Wibben ‘174.
Re claim 16, Wibben ‘194 in view of Kreidler and Wibben ‘174 discloses claim 13 as discussed above. Wibben ‘194 further discloses a fan 28 (fig 7, pg 9, lns 44-46) arranged to cause a heat-dissipating cooling air stream 29 to pass over the surface of the frequency converter (fig 7, pg 9, lns 44-53 to pg 10, lns 1-3).
Wibben ‘194 discloses claim 16 except for the heat-dissipating cooling air stream to pass over surfaces of the plurality of modules.
Kreidler discloses the heat-dissipating cooling air stream to pass over surfaces of the plurality of modules 68, 70, 72 (para [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben ‘194 in view of Kreidler and Wibben ‘174 so the heat-dissipating cooling air stream to pass over surfaces of the plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 19, Wibben ‘194 in view of Kreidler and Wibben ‘174 discloses claim 13 as discussed above. Wibben ‘194 is silent with respect to at least one module of the plurality of modules includes a human-machine interface.
Kreidler discloses at least one module 68 of the plurality of modules 68, 70, 72 includes a human-machine interface (para [0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben ‘194 in view of Kreidler and Wibben ‘174 so at least one module of the plurality of modules includes a human-machine interface, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 20, Wibben ‘194 in view of Kreidler and Wibben ‘174 discloses claim 13 as discussed above. Wibben ‘194 is silent with respect to the housings of the plurality of modules have the same shape.
Kreidler discloses the housings 64 of the plurality of modules 68, 70, 72 have the same shape (figs 2-3, three flat sides w/ curved top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housings of the plurality of modules of Wibben ‘194 in view of Kreidler and Wibben ‘174 to have the same shape, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 21, Wibben ‘194 in view of Kreidler and Wibben ‘174 disclose claim 13 as discussed above. Wibben ‘194 fails to disclose the plurality of modules includes three modules, the plurality of module receiving regions on the housing of the electric motor includes three module-receiving regions, and each of the three module-receiving regions is configured to receive one of the plurality of modules.
Kreidler discloses the plurality of modules 68, 70, 72 includes three modules 68, 70, 72 (para [0292]),
the plurality of module receiving regions on the housing 66 of the electric motor 14 includes three module-receiving regions (as best understood by examiner the housing of the electric motor includes three module-receiving regions; figs 2-4), and 
each of the module-receiving regions is configured to receive one of the plurality of modules 68, 70, 72 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben ‘194 in view of Kreidler and Wibben ‘174 so the plurality of modules includes three modules, the plurality of module receiving regions on the housing of the electric motor includes three module-receiving regions, and each of the module-receiving regions is configured to receive one of the plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben ‘194 in view of Kreidler and Wibben ‘174 and in further view of Nakazawa et al. (US20080179999, “Nakazawa”).
Re claim 22, Wibben ‘194 in view of Kreidler and Wibben ‘174  discloses claim 21 as discussed above. Wibben ‘194 fails to disclose cooling fins configured to dissipate heat of a stator of the electric motor, the cooling fins being arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions.
Nakazawa discloses the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions (figs 12-13 & below, para [0046], fig 12 only shows one module but discloses 3 modules as shown in fig 5; figs 12-13 show motor housing having fins as indicated below).

    PNG
    media_image2.png
    411
    726
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fins of Wibben ‘194 in view of Kreidler and Wibben ‘174 to be arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions, as disclosed by Nakazawa, in order to provide mounting positions for the modules while also providing fins for cooling the motor, as demonstrated by Nakazawa. 
Re claim 23, Wibben ‘194 in view of Kreidler, Wibben ‘174 and Nakazawa discloses claim 22 as discussed. Wibben ‘194 further discloses one cooling fin region is covered by at least one motor cover 20 (fig 7, pg 9, lns 35-53 to pg 10, lns 1-3, discloses 20 is provided with recess 63 to provide an opening for the frequency converter while portion 61 of 20 covers the cooling fins 27). 
Wibben ‘194 discloses claim 23 except for the cooling fin regions are covered by the at least one motor cover.
Wibben ‘194 discloses in another embodiment that a second frequency converter can be positioned diametrically to the first frequency converter in a similar manner as the first frequency converter (pg 10, lns 6-11). As discussed above, the motor cover 20 is provided with recess 63 to provide an opening for the frequency converter while portion 61 of motor cover 20 covers the cooling fins 27 (fig 7, pg 9, lns 35-53 to pg 10, lns 1-3), resulting in the motor cover 20 covering fin regions between the two frequency converters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooing fin regions of Wibben ‘194 in view of Kreidler, Wibben ‘174 and Nakazawa to be covered by at least one motor cover, as disclosed by Wibben ‘194 in another embodiment, in order to drive the cooling air in the axial direction(pg 9, lns 50-53 to pg 10, ln 1), as well as to provide recesses in the motor cover for the housings of the modules (pg 9, lns 35-53 to pg 10, lns 1-3 & lns 6-11), as taught by Wibben ‘194. 
Re claim 24, Wibben ‘194 in view of Kreidler and Wibben '174 discloses claim 13 as discussed above. Wibben ‘194 further discloses a fan 28 (fig 7, pg 9, lns 44-46) arranged to cause a heat-dissipating cooling air stream 29 to pass over the surface of the frequency converter (fig 7, pg 9, lns 44-53 to pg 10, lns 1-3); and 
cooling fins 27 configured to dissipate heat of a stator 37 of the electric motor 18 (figs 3 & 7, pg 8, lns 44-45 & pg 9, lns 50-53 to pg 10, lns 1-3).
Wibben ‘194 discloses claim 24 except for:
the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules;
at least one module of the plurality of modules includes a human-machine interface; 
the housings of the plurality of modules have the same shape;
the plurality of modules includes three modules;
the plurality of module receiving regions on the  housing of the electric motor includes three module-receiving regions;
each of the module-receiving regions is configured to receive one of the plurality of module; and
the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions.
Kreidler discloses the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules 68, 70, 72 (para [0299]);
at least one module 68 of the plurality of modules 68, 70, 72 includes a human-machine interface (para [0292]); 
the plurality of module receiving regions on the housings 64 of the plurality of modules 68, 70, 72 have the same shape (figs 2-3, three flat sides w/ curved top);
the plurality of modules 68, 70, 72 includes three modules 68, 70, 72 (para [0292]);
the plurality of module receiving regions on the housing 66 of the electric motor 14 includes three module-receiving regions (as best understood by examiner the housing of the electric motor includes three module-receiving regions; figs 2-4);
each of the module-receiving regions is configured to receive one of the plurality of modules 68, 70, 72 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben ‘194 in view of Kreidler so: the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules; at least one module of the plurality of modules includes a human-machine interface; the housings of the plurality of modules have the same shape; the plurality of modules includes three modules; a housing of the electric motor includes three module-receiving regions; and each of the module-receiving regions is configured to receive one of the plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Nakazawa discloses the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions (figs 12-13 & below, para [0046], fig 12 only shows one module but discloses 3 modules as shown in fig 5; figs 12-13 show motor housing having fins as indicated below).

    PNG
    media_image2.png
    411
    726
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fins of Wibben ‘194 in view of Kreidler to be arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions, as disclosed by Nakazawa, in order to provide mounting positions for the modules while also providing fins for cooling the motor, as demonstrated by Nakazawa. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically and Wibben ‘174 is employed to disclose the claim 13 amendments.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC JOHNSON/Examiner, Art Unit 2834